            Case 6:21-cv-00027-ADA Document 17 Filed 07/09/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


       BCS SOFTWARE, LLC,

                Plaintiff                                  Case No. 6:21-cv-0027-ADA
       v.

       CODELATHE TECHNOLOGIES,                             CODELATHE’S RESPONSE TO
       INC.                                                MOTION TO WITHDRAW

                Defendant




     CODELATHE TECHNOLOGIES’ RESPONSE TO COUNSELS’ MOTION TO

                                        WITHDRAW

       By and through its undesigned counsel, Defendant CodeLathe Technologies, Inc.,

(“CodeLathe”) hereby respectfully responds to counsels’ Motion to Withdraw, D.I. 16 (hereafter

“Motion”).

       Counsels’ Motion is unfaithful to the facts. CodeLathe does not oppose counsels’ Motion

so long as BCS Software files an amended complaint with the proper signatories. CodeLathe has

repeatedly explained its position to withdrawing counsel, Messrs. Garteiser and Fuller. (Lamkin

Decl., ¶5, Exh. A.)

       The operative complaint was signed by Thomas Fasone as counsel at Garteiser Honea.

See D.I. 1., at 39. But Mr. Fasone is no longer at Garteiser Honea, as counsel admits. Motion,

D.I. 16, at 2. Mr. Raymond Mort also signed the operative complaint, but Mr. Mort appears to

be the General Counsel of BCS Software. (Lamkin Decl., ¶6, Exh. B.) Thus, the status of the

current signatories could create complications given CodeLathe’s potential Rule 11 motion,



                                                                                                 1
         Case 6:21-cv-00027-ADA Document 17 Filed 07/09/21 Page 2 of 3




discussed below. See Fed.R.Civ.P 11(a), (c)(1). As such, as CodeLathe has repeatedly

explained to BCS Software, CodeLathe does not object to Messrs. Garteiser and Fuller

withdrawing, as long as Messrs. Fasone and Mort file an amended complaint with the proper

signature blocks.

       Counsels’ Motion proffers unprofessional and, notably, unsupported accusations. Most

striking, counsel makes the following accusation, “Codelathe’s [sic] counsel suggested that

unless Garteiser and Fuller first convince BCS Software to dismiss this case against defendant

Codelathe [sic], it would oppose Garteiser’s and Fuller’s withdraw.” Motion, at 2. It is telling

that counsel offers no evidence in support of its accusation. Indeed, the evidence runs to the

contrary. (Lamkin Decl., ¶5, Exh. A.) In sum, given that no reasonable litigant would think the

accused product infringes the asserted patent, CodeLathe asked its counsel to draft a Rule 11

letter. See Answer, D.I. 10, pps. 6-18; (Lamkin Decl., Exh. A). The undersigned counsel for

CodeLathe, being loath to serve Rule 11 motions on colleagues, spoke with counsel for BCS

Software telephonically, asking them to withdraw BCS Software’s complaint, and explaining in

detail CodeLathe’s non-infringement evidence. It was only after that conversation that Mr.

Garteiser told the undersigned he wished to withdraw. The undersigned responded that Mr.

Garteiser and Mr. Fuller could withdraw if Messrs. Fasone and Mort filed an amended complaint

with the proper signature blocks. (Lamkin Decl., Exh. A) And because CodeLathe believed

that BCS Software would withdraw its lawsuit, the undersigned told Mr. Garteiser the entire

issue of withdrawal might be moot. (Id.) Instead of waiting to see whether BCS Software would

drop its complaint, and possibly out of concern that BCS Software might in fact not dismiss its

improper complaint, withdrawing counsel rushed to file its Motion, and lobbed unfounded and

unprofessional accusations in the process.




                                                                                                   2
         Case 6:21-cv-00027-ADA Document 17 Filed 07/09/21 Page 3 of 3




       Again, CodeLathe does not oppose withdrawal as long as Messrs. Fasone and Mort file

an amended complaint with the proper signature blocks.

       Finally, the undersigned apologizes to the Court for its long recitation of the facts, but

BCS Software’s accusations were serious and needed to be addressed.



       Respectfully submitted,



                                                      ___________________________
                                                      Rachael D. Lamkin (pro hac vice)
                                                      LAMKIN IP DEFENSE
                                                      One Harbor Drive, Suite 300
                                                      Sausalito, CA 94965
                                                      RDL@LamkinIPDefense.com




                                 CERTIFICATE OF SERVICE

       On this date, July 9, 2021, I did personally serve upon counsel for BCS Software the
following documents by filing said documents with the Court’s ECF system:

     CODELATHE TECHNOLOGIES’ RESPONSE TO COUNSELS’ MOTION TO

                                          WITHDRAW

                                     LAMKIN DECL. ISO

                                            EXHS A-B



                                                      ___________________________
                                                      Rachael D. Lamkin




                                                                                                    3
